COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Russell Miller and Juliet Investments, Inc.,   '
                                                              No. 08-13-00091-CV
                             Appellant,         '
                                                                 Appeal from the
 v.                                             '
                                                               168th District Court
 Darlene Argumaniz, Individually and on         '
 behalf of Argmil, Inc.,                                    of El Paso County, Texas
                                                '
                            Appellee.           '             (TC# 2013DCV1031)




                                           ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until July 29, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Rachel Simons, Court Reporter for the 168th District

Court, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before July 29, 2013.

       IT IS SO ORDERED this 26th day of June, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.